 



Exhibit 10.8
Natural Health Trends Corp.
STOCK OPTION GRANT
Option to Purchase
6,000,000 Common Shares
Presented To:
Randall A. Mason
111 Windy Point Drive
Marietta Ohio 45750
Key Dates:
July 24, 2002 – 2,000,000 options vest at $.01 per share
July 24, 2003 – 2,000,000 options vest at $.015 per share
July 24, 2004 – 2,000,000 options vest at $.02 per share
July 24, 2007 – Expiration Date
You may exercise your right to purchase all or any of the shares on or after the
date on which such shares vest, but in any event, not later than the Expiration
Date. Your exercise shall be effective when payment in full for the shares being
purchased is actually received by the Company. The Company shall not be
obligated to deliver any stock certificates unless and until there has been
compliance with all requirements the Company may deem applicable. No exercise
may occur after the Expiration Date. This option and all rights provided for
herein shall be of no force or effect and no rights hereunder shall exist after
the Expiration Date.
/s/ Mark D. Woodburn                     
Mark D. Woodburn
President
July 24, 2002
This is not a stock certificate or a negotiable instrument

 